In re Burton G. Klein, applying for Writ of Certiorari and/or Review, and Supervisory Writs; Parish of Jefferson, 24th Judicial District Court, No. 289-098.
ORDER
The judgment of the district court finding defendant in contempt is affirmed; otherwise, the district court judgment is vacated. Finding defendant failed to comply with our order of September 10, 1985, we order defendant to discontinue immediately the display, both on his own lawn and wherever he has supplied exhibits or displays in his neighborhood. Defendant shall disconnect sound and light from the displays and dismantle or remove the displays from 5001 Folse Drive and those lawns *912which contain exhibits from defendants property.
A warrant for defendant’s immediate arrest is ordered, and defendant is remanded to the Jefferson Parish jail. Defendant shall be imprisoned until he performs these acts, or until further orders of the Court.
This order will be followed in due course by an opinion of this Court, which will also rule on the issue of punishment of defendant for past contempt of this Court’s order.
WATSON, J., recused.